DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Chen on September 2, 2022.
The application has been amended as follows: 
Claim 1: A partition of an electrical connector comprising: a body having two outer sides, wherein the outer sides are opposite to each other; and two extensions respectively connected to the outer sides of the body, each of the extensions having a first bent leg; a second bent leg stacked on the first bent leg; and an axis between the first bent leg and the second bent leg, wherein each of the extensions is bent along the  axis to stack the second bent leg on the first bent leg; wherein each of the first bent legs has a first protruding part formed near a front side of the body; a second protruding part formed near a back side of the body; and a concave part formed between the first protruding part and the second protruding part; and each of the second bent legs has a first protruding part formed near the front side of the body; a second protruding part formed near the back side of the body; and a concave part formed between the first protruding part and the second.
Claim 2: Canceled;
Claim 4, line 1: “claim 2” should be corrected to - -claim 1- -;
Claim 6: Canceled;
Claim 7, line 2: delete “symmetrical”;
Claim 8, line 2: delete “symmetrical”;
Claim 10, line 1: “claim 2” should be corrected to - -claim 4- -;
Claim 11: An electrical connector comprising: a casing; a partition disposed in the casing and having a body having two outer sides, wherein the outer sides are opposite to each other; a first surface; and a second surface; and two extensions respectively connected to the outer sides of the body, each of the extensions having a first bent leg; a second bent leg stacked on the first bent leg; and 4886-1938-3342, v. 1Application No. 17/200,044Response to Office Action dated Jun 13, 2022Page 4 of 9an axis between the first bent leg and the second bent leg, wherein each of the extensions is bent along the  axis to stack the second bent leg on the first bent leg; a first terminal assembly disposed separately on the first surface; a second terminal assembly disposed separately on the second surface; and an insulation partly encapsulates the partition, the first terminal assembly and the second terminal assembly and having an insulation part of tongue, wherein part of the extensions are exposed from the insulation part of tongue; and a terminal seat; wherein each of the first bent legs has a first protruding part formed near a front side of the body; a second protruding part formed near a back side of the body; and a concave part formed between the first protruding part and the second protruding part; and each of the second bent legs has a first protruding part formed near the front side of the body; a second protruding part formed near the back side of the body; and a concave part formed between the first protruding part and the second.  
Claim 12: Canceled; 
Claim 14, line 1: “claim 12” should be corrected to - -claim 11- -;
Claim 16: Canceled;
Claim 17, line 3: “second” should be corrected to - -the second- -;
Claim 18: Canceled;
Claim 20, line 1: “claim 12” should be corrected to - -claim 14- -;
Claim 22, line 1: “claim 12” should be corrected to - -claim 14- -;
Claim 24, line 1: “claim 12” should be corrected to - -claim 14- -;

Allowable Subject Matter
Claims 1, 4-5, 7-11, 14-15, 17, 19-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a partition of an electrical connector wherein each of the first bent legs has a first protruding part formed near a front side of the body; a second protruding part formed near a back side of the body; and a concave part formed between the first protruding part and the second protruding part; and each of the second bent legs has a first protruding part formed near the front side of the body; a second protruding part formed near the back side of the body; and a concave part formed between the first protruding part and the second; this in combination with the remaining limitations of the claim. 
Regarding claims 4-5, 7, 8-10: are allowable based on their dependency on claim 1.
Regarding claim 11: allowability resides at least in part with the prior art not showing orfairly teaching an electrical connector wherein each of the first bent legs has a first protruding part formed near a front side of the body; a second protruding part formed near a back side of the body; and a concave part formed between the first protruding part and the second protruding part; and each of the second bent legs has a first protruding part formed near the front side of the body; a second protruding part formed near the back side of the body; and a concave part formed between the first protruding part and the second; this in combination with the remaining limitations of the claim. 
Regarding claims 14-15, 17, 19-24: are allowable based on their dependency on claim 11.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833